564 So.2d 270 (1990)
James D. LETOURNEAU, Appellant,
v.
Juanita D. LETOURNEAU, Appellee.
No. 89-2660.
District Court of Appeal of Florida, Fourth District.
July 25, 1990.
Jack A. Norris, Jr., Fort Pierce, for appellant.
Robert V. Schwerer of Brennan, Hayskar, Jefferson & Gorman, P.A., Fort Pierce, for appellee.
PER CURIAM.
We affirm as to all issues, except for that provision of the final judgment which states:
All visitation rights of the Husband shall be exercised only upon the express approval of the Wife, and the Wife shall have the right to direct and control visitations as the circumstances dictate.
We remand for the trial judge to establish a schedule of reasonable visitation for the Husband created by the exercise of the court's discretion and not the wife's.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
DOWNEY, POLEN and GARRETT, JJ., concur.